           Case 7:20-cv-00035-LSC Document 10 Filed 11/25/20 Page 1 of 7                                                 FILED
                                                                                                                2020 Nov-25 PM 01:01
                                                                                                                U.S. DISTRICT COURT
                                                                                                                    N.D. OF ALABAMA



                    IN THE UNITED STATES DISTRICT COURT·
                   FOR THE NORTHERN DISTRICT OF ALABAMA
                             WESTERN DIVISION       ZUZJ ::c·J 25 /-\ ii: 21

ANTHONY D. EATON,                                    )
Plaintiff                                            )                                .   .- , .   .     .-   .....
                                                     )
"·                                                   )
                                                     )
                                                              CASE NO. 7:20-cV'-00035-LSC

NATIONAL OLDER                                       )
WORKER CAREER CENTER,                                )
Defendant                                            )

                               FIRST AMENDED COMPLAINT 1

         Pursuant to the Judge's Order of November 10, 2020, Plaintiff respectfully

files this Amended Complaint and states as follows:

I.       Introduction

     1. Plaintiff was employed by the National Older Workers Career Center
        (NOWCC) and the U.S. Department of Agriculture (USDA) in a joint
        employer relationship, on a part-time basis, from March 4, 2019, until June
        12, 2019, as an Agriculture Conservation Experienced Service (ACES) non-
        federal enrollee.

     2. Plaintiff retired from the USDA as a Soil Conservationist and Acting District
        Conservationist, GS-9 on January 3, 2019, after 39 years of service with
        USDA.

     3. Plaintiff was born January 14, 1960, and at all times relevant to this
        complaint, he was over 40 years of age.

     4. Plaintiff was hired by the NOWCC on or about March 4, 2019.

     5. NOWCC is a non-profit corporation, incorporated in the State of Virginia.


1
 Plaintiff was assisted in the drafting of this complaint by Mr. Sterling L. DeRamus, Attorney at Law, Binningham,
Alabama. Mr. DeRamus is NOT entering an appearance for Plaintiff.
           Case 7:20-cv-00035-LSC Document 10 Filed 11/25/20 Page 2 of 7




      6. NOWCC is a federal contractor that provides older employees as contract
         workers to various federal agencies throughout the country, including the
         USDA, ACES. NOWCC is responsible for recruiting, enrolling,
         administering payroll and benefits, and handling employee performance
         issues.

      7. NOWCC has its headquarters in Arlington, Virginia, and maintains other
         staff offices in Lakewood, Colorado, and Dallas, Texas.

      8. NOWCC has approximately 34 full-time employees (i.e. in excess of35
         hours/week) on its permanent staff, and, upon information and belief, over
         500 employees working at various federal agencies throughout the country.

      9. Plaintiff was hired out of the Lakewood Colorado office, by Ms. Pamela
         Lewis, Manager, NRCS ACES Program.

      l O.Plaintiffwas hired to work at the same office in Eutaw, Alabama, that he
         retired from earlier in the year, for 3 days per week, 8 hours a day for a total
         workload of 24 hours/week.

      I I.Plaintiffs rate of pay was $18.50/hour, including annual, sick, and holiday
          leave. NOWCC provided health, dental, and vision insurance benefits.
          Provided means to buy equipment needed to do the job. NOWCC paid
          social security and medicare taxes.

      12.All paychecks for Plaintiffs employment came from NOWCC.

      13.Ms. Lewis was Plaintiffs first-level supervisor for NOWCC, but she did not
         directly manage the Plaintiff's work.

      14.Plaintiffs work was managed by USDA employees as detailed below.

II.      Facts

      15.After retirement from USDA, Plaintiff was replaced by Mr. Dustin Potter,
         GS-9, (Caucasian) in an interim capacity.

      16. The Agency Supervisor was Mr. Gregory Dansby, GS-13.
     Case 7:20-cv-00035-LSC Document 10 Filed 11/25/20 Page 3 of 7




17.Mr. Dansby failed to monitor Mr. Potter's work between January and May
   2019. Work fell behind due to Potter's not working on the (EQIP) contracts
   doing this period.

18.0n an office visit on or about May 8, 2019, Mr. Dansby learned that Mr.
  Potter had not done work on the 2019 Environmental Quality Incentive
  Program (EQIP) contracts. Mr. Potter told Mr. Dansby he never written an
  EQIP contract and did not know how to. Mr. Dansby did nothing to Mr.
  Potter in the way of reprimands or corrective actions.

19.Mr. Dansby informed Plaintiff that he would need to complete the work
   assigned to Caucasian male Dustin Potter because his detail would end in a
   couple of days.

20.Plaintiff spoke out against Mr. Dansby's demands as it would take longer
   than his 24 hours/week. Mr. Dansby had appointed the plaintiff Eutaw
   Office Point of Contact (interim office manager) and assigned him other
   duties outside the county in Marengo County, all as a part-time position.

21.Mr. Dansby became angry and upset when the Plaintiff objected. In Mr.
   Dansby leaving the Eutaw office, Mr. Dansby told his assistant "I know
   what I have to do."

22.Subsequently, supervisor Dansby assigned Plaintiff a heavier workload that
   was unrealistic, unreasonable, and ahead of state EQIP program deadlines.

23.Dansby had not previously pressured and micro-managed Mr. Potter to such
   an extent.

24.0n May 20, 2019, Plaintiff made a protected internal complaint of race
   discrimination to Mr. Dansby to no avail.

25.At some point between May 20, 2019, and May 23, 2019, USDA officials
   contacted Ms. Pamela Lewis, NOWCCC, about the Plaintiff's complaint.

26.0n May 23, 2019, Plaintiff complained to Mr. Dansby's supervisor Mr. Ben
   Malone, USDA State Conservationist, GS-15, Ms. Shannon Weaver,
  ASTC- GS-13, USDA ACES Coordinator for Alabama, and Ms. Pamela
   Lewis at NOWCC, that Mr. Dansby's actions were race discrimination as he
         Case 7:20-cv-00035-LSC Document 10 Filed 11/25/20 Page 4 of 7




       was treating Plaintiff differently than white employees, i.e. Mr. Potter. They
       took no corrective actions.

   27.At some point between May 20, 2019, and June 12, 2019, Mr. Dansby
      requested that Plaintiff be terminated to Ms. Weaver and Mr. Malone, who
      in tum requested Plaintiffs termination to Ms. Lewis at NOWCC.

   28. At the time of Plaintiffs termination, Ms. Lewis knew of the plaintiffs
      complaint of discrimination.

   29.0n June 12, 2019, Plaintiff was terminated from his position with NOWCC
      and USDA by Ms. Pamela Lewis without notice or explanation. Plaintiff
     was terminated by a phone call from Ms. Lewis and a follow-up termination
     letter via email. Ms. Lewis stated she did not know why the Plaintiff was
     being terminated.

III.   Cause of Action

   30.Plaintiff alleges that his termination from employment by NOWCC and
      USDA were due to age, race discrimination and reprisal for having made a
      complaint of discrimination on the basis of race in violation of his rights
      under 42 U.S.C. §2000e, et seq., Title VII of the Civil Rights act of 1964, as
      amended, and the Age Discrimination in Employment Act, 29 U.S.C. §621,
      et seq.

   31.Plaintiff demands relief in the form of reinstatement or front pay, back pay,
      reinstatement of leave, compensatory damages, attorney fees, and any other
      relief to which he is entitled.

       Respectfully submitted this _23rd_day ofNovember 2020.




                                       Plaintiff, Pro Se
        Case 7:20-cv-00035-LSC Document 10 Filed 11/25/20 Page 5 of 7




                                  Certificate of Service

All parties are being e-served.
        Case 7:20-cv-00035-LSC Document 10 Filed 11/25/20 Page 6 of 7




November 23, 2020




US Federal District Court Clerk's Office
1729 5th Ave North
Birmingham, Al. 35203


Re: Case Number 7:20 cv-00035-LSC

Dear Sir/Ma'am

Please file this enclosed amendment to my original complaint.

Best Regards,


~g,f/
Plaintiff Pro Se
                                                                                      Case 7:20-cv-00035-LSC Document 10 Filed 11/25/20 Page 7 of 7




~,,.,.
.
                                          - ..    ~
         ............ -----··-'·"'·---- .. ..,............
                                                                                                                                                                                         .. ,_,., .......,,"..
                                                      -- ............. ,,,. ...,'"......-,\,,._. . . . . . . . . . . . . . . . ·.. .._,,,....,, .................-.,., ...................., ..... -
                                                                                                            ~,,-·                                                                                                    <\'~*'~~.
                                                                                                                                                                                                                       '''7'~":.<'.,'-.'\
                                                                                                                                                                                                                                  ,.,,..
                                                                                                                                                                                                                                       ~:.-.
                                                                                                                                                                                                                                               *"'·~~,
                                                                                                                                                                                                                                                                                       7
                                                                                                                                                                                                                                                         ..... ,. ...... . _. . , ......
                                                                                                                                                                                                                                                                                            ,.
                                                                                                                                                                                                                                                                                           ,/

            Anthony D. Eaton                                                                        .,•
            180 County Rd. 120                                                                                                                                              BIRI

                                                                                                                                                                                                       a                           I
                                                                                                                                                                                                                                                            U.S. POSTAGE PAID
            P. 0. Box 55                                                                                                                                                                                                                                    FCM LETTER
                                                                                                                                                                           231\'.'                                                                          EUTAW, AL
            West Greene, AL 35491                                                                                                                                                                                                                           35462
                                                                                                                                                                                                                                                            NOV 2~.,.20
                                                                                                                                                                                                       =~s~~J~~~                                            At..lOUN'

                                                                                                                                                                                                           1028                                                  $0.70
                                                             SECURITY                                                                                                                                                            35203                      R2305E125734·03




                                                                             NOV 2 5 2r11n
                                                                 U.S. DISTRICT COURT
                                                        NORTHERN DISTR1cT oF ALABAMAUS                                                Federal District Court Clerk's Office
                                                                                                                                   1729 5th Ave North
                                                                                                                                   Birmingham, Al. 35203




                                                                                                                          35203-:2Ci379~
                                                                                                                                                                                                        1'1•.11,1'·1I••111•11111'I1' •1' 1l• 1I •.i 11'1111, 11,.11111• I1' 1''•I
